NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DAVID JACKSON,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3194

Petition for review of the Merit Systems Protecti0n
Board in case no. DE0752120031-I-1.

oN MoTIoN

ORDER

David Jackson moves for leave to proceed in forma
pauperis. Jackson has already submitted a Uniformed
Services Employment and Reemployment Rights Act
(USERRA) notification form indicating that his case before
the Merit System Protection Board involved USERRA
claims and thus he is exempt from paying the Hling fee.

Pursuant to 38 U.S.C. § 4323(h), if a petitioner claims
rights under USERRA, the filing fee is waived. In this case,

DAVID JACKSON V. MSPB 2

Jackson claimed rights under USERRA before the Board.
Thus, Jackson is exempt from paying the fee. Jackson’s
motion for leave to proceed in forma pauperis is moot.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is moot. Jackson is exempt from paying
the filing fee.

FoR THE CoURT

SEP 0 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: David Ja k n
Jeffrey G(allsg)er Esq. U.S.GOUB`F!?'FEAPFEALSFOB
’ me¢=enemcmcurr
324 SEP 05 2012

JAN HURBA|.Y
CI.ERK